DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on June 06, 2022.
Claims 1-22 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/22 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (USP: 2020/0169865).in view of Salkintzis et al. (USP: 2020/0280562). 

As per claim 1 Sirotkin teaches an apparatus for network slicing, the apparatus comprising: 
 at least one processor (Paragraph 0049 FIG. 4 may be implemented by one or more processors of a device or an apparatus of any machine that includes processing circuitry); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and having stored thereon a program including processor-executable instructions which, when being executed by the at least one processor, cause the at least one processor to (Paragraph 0055 the method may be implemented as computer-readable instructions in a storage medium that, when executed by one or more processors of a device, cause the device to perform the method):
 convert a requirement of a service into a joint performance parameter (Paragraph 0138-0141 The RF circuitry 806 may include a receive signal path which may include circuitry to down-convert RF signals received from the FEM circuitry 808 and provide baseband signals to the baseband circuitry 804); determining determine at least two correlated communication traffic flows for a service (Paragraph 0030, 0032, 0059, 0162  the S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121. Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition. There can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).), wherein each communication traffic flow of the at least two correlated communication traffic flows belongs to a different network slice  (Paragraph 0172, 0177-0179 NFV architectures and infrastructures may be used to virtualize one or more network functions. In other words, NFV systems can be used to execute virtual or reconfigurable implementations of one or more EPC components/functions. Network Functions Virtualization (NFV) is utilized to virtualize network node functions. A logical instantiation of the CN may be referred to as a network slice. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126).. ); and wherein the at least two correlated communication traffic flows are correlated by the joint performance parameter (Paragraph 0139, The amplifier circuitry may be configured to amplify the down-converted signals, and the filter circuitry 806c may be a low-pass filter (LPF) or band-pass filter (BPF) configured to remove unwanted signals from the down-converted signals to generate output baseband signals. ); and  bind the at least two correlated communication traffic flows using the joint performance parameter and  generate binding information that is exposed to a tenant or an application, wherein the binding information includes identification of the correlated communication traffic flows (Paragraph 0032, 0036 The PCRF 126 the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130. The S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121.).
Sirotkin may not explicitly disclose a different network slice  
Salkintzis disclose a different network slice  (Paragraph 0062, 0063 The NAS message may also include a S-NSSAI for selecting a particular network slice in the mobile communication network. Parameters included in the PDU Session Establishment Request message may include a PDU type, a session and service continuity (“SSC”) mode, a protocol configuration option (“PCO”),. the PDU Session ID, the requested DNN and S-NSSAI, as well as the PDU Session Establishment Request. .)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirotkin to include a different network slice for the requested DNN and S-NSSAI, as well as the PDU Session Establishment Request. (See Salkintzis Paragraph 0063). 

As per claim 2 Sirotkin - Salkintzis teaches the apparatus according to claim 1, wherein the program further includes processor-executable instructions for receiving a request for a service, and wherein the processor-executable instructions for determining the at least two correlated communication traffic flows for the service are instructions for determining the at least two correlated communication traffic flows for the service based on at least the request or pre-configured information (Paragraph 0156, 0162-0164 alone or in combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality, while processors of the application circuitry  may utilize data (e.g., packet data) received from these layers and further execute Layer 4 functionality (e.g., transmission communication protocol (TCP) and As referred to herein, Layer 2 may comprise a medium access control (MAC) layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer, described in further detail below. As referred to herein, Layer 1 may comprise a physical (PHY) layer of a UE/RAN node, described in further detail below. ). 

As per claim 3 Sirotkin- Salkintzis teaches the apparatus according to claim 2, wherein at least the request for the service or the pre-configured information includes information regarding the at least two correlated communication traffic flows (Paragraph 0042, 0043  the AMF needs to be preconfigured in the gNB, and if multiple TNL addresses are available, the gNB uses one of them to establish the first TNL association to the AMF and to set up the NG interface). 

As per claim 4 Sirotkin- Salkintzis teaches the apparatus according to claim 3, wherein the request for the service includes information about a respective session of each of the at least two correlated communication traffic flows, and wherein the request for the service further includes network slice selection assistance information for each respective session and/or an identity of each respective session (Paragraph 0177 A logical instantiation of the CN 120 may be referred to as a network slice 1301. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice 1302 (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126)). 

As per claim 5 Sirotkin - Salkintzis teaches the apparatus according to claim 4, wherein the program further includes processor-executable instructions for storing a list of sessions associated with at least slice selection assistance information or session identities for the at least two correlated communication traffic flows (Paragraph 0033 0043 Pre-configuration of all AMF TNL addresses (e.g., via operations and management (OAM) function) is possible, but since AMF TNL addresses may change over time rather dynamically, embodiments described herein provide a benefit of allowing the AMF to update the list of TNL associations. Some embodiments described herein use amended NG SETUP RESPONSE and AMF CONFIGURATION UPDATE NG-AP messages to carry TNL associations lists of the AMF.). 

As per claim 6 Sirotkin - Salkintzis teaches the apparatus according to claim 1, wherein the request for the service includes one or more service requirements, and wherein the processor-executable instructions for determining the at least two correlated communication traffic flows for the service are instructions for determining the at least two correlated communication traffic flows for the service based on the one or more service requirements (Paragraph 0030- 0035 Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG). 

As per claim 7 Sirotkin - Salkintzis teaches the apparatus according to claim 1, wherein the program further includes processor-executable instructions for exposing the binding information at least in at least one network layer or to at least one other network entity (Paragraph 0056- 0058 the AMF is able to update the TNL binding at any time in a connection management (CM) Connected state. The method begins with operation 505 to access, by an AMF operating as part of a device in an NG core network device, TNL binding information. Example TNL BINDING UPDATE message with associated IEs for the message, and table 4 illustrates an example IE for TNL information). 

As per claim 8 Sirotkin - Salkintzis teaches the apparatus according to claim 1, wherein the program further includes processor-executable instructions for: authenticating the received request for the service; and mapping the service to the at least two correlated communication traffic flows (Paragraph 0028, 0030 Each resource grid comprises a number of resource blocks, which describe the mapping of certain physical channels to resource elements. Each resource block comprises a collection of resource elements). 

As per claim 9 Sirotkin - Salkintzis teaches the apparatus according to claim 1, wherein the binding of the at least two correlated communication traffic flows is performed at a network layer (Paragraph 0040 each AMF resource may have a separate IP address, some embodiments operate where the AMF supports multiple transport network layer (TNL) associations (e.g., internet protocol (IP) addresses for a network device) and has the capability to control which TNL associations (e.g. addresses) are used for which UEs by the gNB. ). 

As per claim 10 Sirotkin teaches an apparatus for network slice management, the apparatus comprising: anon-transitory computer-readable storage medium coupled to a processor and having stored thereon a program including processor-executable instructions which, when being executed by the at least one processor, cause the at least one processor to for  (Paragraph 0055 the method may be implemented as computer-readable instructions in a storage medium that, when executed by one or more processors of a device, cause the device to perform the method):
 convert a service requirement of a tenant or application into a joint performance parameter for at least two correlated network slice instances, wherein the joint performance parameter provides a performance requirement for that correlates the two or more network slice instances(Paragraph 0172, 0177-0179 NFV architectures and infrastructures may be used to virtualize one or more network functions. In other words, NFV systems can be used to execute virtual or reconfigurable implementations of one or more EPC components/functions. Network Functions Virtualization (NFV) is utilized to virtualize network node functions. A logical instantiation of the CN may be referred to as a network slice. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126).. ); and determine a resource allocation for at least one of the correlated network slice instances based on the joint performance parameter(Paragraph 0139, The amplifier circuitry may be configured to amplify the down-converted signals, and the filter circuitry 806c may be a low-pass filter (LPF) or band-pass filter (BPF) configured to remove unwanted signals from the down-converted signals to generate output baseband signals. ); and expose binding information for use in managing the correlated at least two network slices, wherein the binding information includes identification of the correlated communication traffic flows (Paragraph 0032, 0036 The PCRF 126 the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130. The S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121.).
Sirotkin may not explicitly disclose a different network slice  
Salkintzis disclose a different network slice  (Paragraph 0062, 0063 The NAS message may also include a S-NSSAI for selecting a particular network slice in the mobile communication network. Parameters included in the PDU Session Establishment Request message may include a PDU type, a session and service continuity (“SSC”) mode, a protocol configuration option (“PCO”),. the PDU Session ID, the requested DNN and S-NSSAI, as well as the PDU Session Establishment Request. .)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirotkin to include a different network slice for the requested DNN and S-NSSAI, as well as the PDU Session Establishment Request. (See Salkintzis Paragraph 0063). 

As per claim 11 Sirotkin - Salkintzis teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for exposing a joint performance parameter to one or more functions in the network layer  (Paragraph 0156, 0162-0164 alone or in combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality, while processors of the application circuitry  may utilize data (e.g., packet data) received from these layers and further execute Layer 4 functionality (e.g., transmission communication protocol (TCP) and As referred to herein, Layer 2 may comprise a medium access control (MAC) layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer, described in further detail below. As referred to herein, Layer 1 may comprise a physical (PHY) layer of a UE/RAN node, described in further detail below. ).

As per claim 12 Sirotkin- Salkintzis teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for instantiating the at least two correlated network slice instances for a service based on the resource allocation (Paragraph 0028which is the physical resource in the downlink in each slot. Such a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation ). 

As per claim 13 Sirotkin - Salkintzis teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for instantiating at least two sub-slices in at least one of the correlated network slice instances based on the resource allocation(Paragraph 0030-0034 Some embodiments may use concepts for resource allocation for control channel information that are an extension of the above-described concepts. For example, some embodiments may utilize an enhanced physical downlink control channel (EPDCCH) that uses PDSCH resources for control information transmission.  ). 

As per claim 14 Sirotkin- Salkintzis teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for receiving a communication traffic flow binding information from the network layer (Paragraph 0040 each AMF resource may have a separate IP address, some embodiments operate where the AMF supports multiple transport network layer (TNL) associations (e.g., internet protocol (IP) addresses for a network device) and has the capability to control which TNL associations (e.g. addresses) are used for which UEs by the gNB. ).

As per claim 15 Sirotkin- Salkintzis teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for monitoring at least the joint performance parameter or the resource allocation at least across the at least two correlated network slice instances or across two correlated communication traffic flows (Paragraph  0028, 0036, Each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively. The duration of the resource grid in the time domain corresponds to one slot in a radio frame.  The application server 130 may signal the PCRF 126 to indicate a new service flow and select the appropriate Quality of Service (QoS) and charging parameters. The PCRF 126 may provision this rule into a Policy and Charging Enforcement Function (PCEF) (not shown) with the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130.it can be seen that various features are grouped together in a single embodiment for the purpose of streamlining the disclosure). 

As per claim 16 Sirotkin - Salkintzis teaches the apparatus according to claim 10, wherein the exposed binding information includes at least the joint performance parameter or the resource allocation at least across the at least two correlated network slice instances or across at least two correlated communication traffic flows to the tenant or application (Paragraph 0048, 0172, 0177 A logical instantiation of the CN 120 may be referred to as a network slice 1301. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice 1302 (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126). For embodiments where node virtualization (e.g., NFV) is utilized, a hypervisor 1202 may be executed to provide an execution environment for one or more network slices/sub-slices to utilize the hardware resources 1200.). 

As per claim 17 Sirotkin- Salkintzis teaches the apparatus according to claim 15, wherein the program further includes processor-executable instructions to apply a joint quality of service (QoS) treatment to the at least two correlated network slice instances or at least two communication traffic flows based on at least the joint performance parameter or the binding information (Paragraph 0036, 0177 The application server 130 may signal the PCRF 126 to indicate a new service flow and select the appropriate Quality of Service (QoS) and charging parameters. The PCRF 126 may provision this rule into a Policy and Charging Enforcement Function (PCEF) (not shown) with the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130. A logical instantiation of the CN 120 may be referred to as a network slice 1301. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice 1302 (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126)). 

As per claim 18 Sirotkin- Salkintzis teaches the apparatus according to claim 13, wherein the program further includes processor-executable instructions for: managing the at least two correlated network slice instances or the at least two sub-slices based on at least the joint performance parameter or the resource allocation by applying a joint resource management across the at least two correlated network slice instances or the at least two sub-slices; or performing a service optimization across the at least two correlated network slice instances or at least two sub-slices in at least two correlated network slice instances (Paragraph 0028-0030 Such a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively.  ). 

As per claim 19 Sirotkin teaches a method for network slicing, the method comprising: converting a requirement of a service into a joint performance parameter(Paragraph 0138-0141 The RF circuitry 806 may include a receive signal path which may include circuitry to down-convert RF signals received from the FEM circuitry 808 and provide baseband signals to the baseband circuitry 804); 
determining at least two correlated communication traffic flows for a service (Paragraph 0030, 0032, 0059, 0162  the S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121. Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition. There can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).), wherein each communication traffic flow of the at least two correlated communication traffic flows belongs to a different network slice instance, and wherein the at least two correlated communication traffic flows are correlated by the joint performance parameter (Paragraph 0138-0141 The RF circuitry 806 may include a receive signal path which may include circuitry to down-convert RF signals received from the FEM circuitry 808 and provide baseband signals to the baseband circuitry 804); and 
binding the at least two correlated communication traffic flows using the joint performance parameter and generating binding information that is exposed to a tenant/application, wherein the binding information includes identification of the correlated communication traffic flows (Paragraph 0032, 0036 The PCRF 126 the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130. The S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121.).
Sirotkin may not explicitly disclose a different network slice  
Salkintzis disclose a different network slice  (Paragraph 0062, 0063 The NAS message may also include a S-NSSAI for selecting a particular network slice in the mobile communication network. Parameters included in the PDU Session Establishment Request message may include a PDU type, a session and service continuity (“SSC”) mode, a protocol configuration option (“PCO”),. the PDU Session ID, the requested DNN and S-NSSAI, as well as the PDU Session Establishment Request. .)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirotkin to include a different network slice for the requested DNN and S-NSSAI, as well as the PDU Session Establishment Request. (See Salkintzis Paragraph 0063). 

As per claim 20 Sirotkin- Salkintzis teaches the apparatus according to claim 1, wherein each communication traffic flow comprises a packet data unit session, a general packet radio service tunneling protocol data flow, and/or a quality of service flow (Paragraph 0032, 0036, 0171 A General Packet Radio Service (GPRS) Tunneling Protocol for the user plane (GTP-U) layer 1104 may be used for carrying user data within the GPRS core network and between the radio access network and the core network. A new service flow and select the appropriate Quality of Service (QoS) and charging parameters. The PCRF 126 may provision this rule into a Policy and Charging Enforcement Function (PCEF) (not shown) with the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130. which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121 ).

As per claim 21 Sirotkin - Salkintzis teaches the apparatus according to claim 1, wherein the at least two correlated communication traffic flows depend on each other with respect to one or more performance parameters (Paragraph 0029, 0032, 0040, 0049 which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121. each AMF resource may have a separate IP address, some embodiments operate where the AMF supports multiple transport network layer (TNL) associations (e.g., internet protocol (IP) addresses for a network device) and has the capability to control which TNL associations (e.g. addresses) are used for which UEs by the gNB. ).

As per claim 22 Sirotkin- Salkintzis teaches the apparatus according to claim 10, wherein the performance requirement is a latency requirement, a bandwidth requirement, or a reliability requirement (Paragraph 0025 The application server 130 may signal the PCRF 126 to indicate a new service flow and select the appropriate Quality of Service (QoS) and charging parameters. The PCRF 126 may provision this rule into a Policy and Charging Enforcement Function (PCEF) (not shown) with the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130.  ).

Response to Argument(s)
Applicant's argument(s) filed on June 06, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988 571-272-3988 571-272-3988 571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468